Mr. Justice Morris
delivered the opinion of the Court:
The assignments of error are three in number, and are to the effect: (1) That it was error in the trial court to admit in evidence the marshal’s deed and the several tax deeds which have been mentioned; (2) that the jury should have been instructed to render a verdict for the plaintiff; (3) that the jury should not have been instructed to render a verdict for the defendant. The second and third of these, of course, are the counterparts of each other; and both raise simply the question of the validity of the Kichards claim of title to the property in controversy.
1. With reference to the first assignment, we think that there was no error in the action of the trial court in the admission either of the marshal’s deed or of the tax deeds in evidence. It is not correct to say that the marshal’s deed is upon its face null and void. The utmost that could be said of it is that, on account of its defective description of the property sought to be conveyed, it should be regarded as invalid. But none of the decisions which have been cited go so far as to hold that it is even invalid. It purports to convey a part of Lot 7, but it fails .to define distinctly what part it is. The grantee, however, went into possession of the building under it; and the tendency of subsequent decision on the subject was plainly to hold that for the building and the part of the lot occupied thereby the conveyance might be regarded as good. But, whether the conveyanqe was valid or not, it was clearly admissible as the foundation of a possessory title; and the defendant here relies, not *69alone on a good record title, bnt on a possessory title as well. In the view, however, which we take of this case, it is unimportant whether this deed was properly admitted in evidence.
With regard to the two tax deeds, which were offered in evidence only to show color of title, the objection to them is clearly untenable. Richards was in possession of part of Lot 7 under claim of title. It is conceded that this claim covered the building and the part of the lot actually inclosed within the outer edge of its walls. Whether it included more would depend upon the title that was set up, whether that title was in itself valid or invalid. The tax deeds covered the whole of Lot 7, and consequently the claim of title would be construed to extend to the whole lot, and the occupant would be entitled to constructive possession of the whole lot. When he quitclaimed part of the lot to the appellant, as he did, the constructive possession under the tax deeds would .extend to all the remainder; and it might well be that, by the acceptance of such a quitclaim deed under the circumstances, the appellant here should be held as admitting the validity of the adverse claim to the residue of the property, and possibly as estopped from contesting it. '
These tax deeds undoubtedly constituted color of title to the occupant in possession of the property and claiming under them. It is objected that they were void. It is a grave mistake so to assume. If offered as links in a good record chain of title, it might have been improper to admit them without proof of the preliminary steps required to give them effect; but it does not necessarily follow that a tax deed should be regarded as void because it is a tax deed. But whether they are void or not is of no consequence here. They are offered simply as giving color of title; and it is a misapprehension of the question involved to argue that they are void. Color of title implies not a valid, but an invalid muniment of title. If. the instrument were valid, it would give, not color of title, but a good and valid title. .The two things are entirely different.
*70We must, therefore, regard the first assignment of error as wholly untenable and without foundation.
2. The second and third assignments, as we have said, raise only the one question of the validity of the Richards title. In our opinion these assignments also are without merit.
On behalf of the appellant it is claimed that this question was decided in his favor by the .adjudication of the Supreme Court of the United States in the case of Mackall v. Richards, 112 U. S. 369. On the other hand, on behalf of the appellee, it is claimed that this very same question was decided in favor of the appellee by the same court in the case of Richards v. Mackall, 124 U. S. 183. And both are argued to. operate as estoppels to further litigation. The one decision was had in the suit heretofore designated as Equity cause No.. 2373; and the other was had in Equity, cause No. 8118. But we do not deem it necessary to determine here whether the adjudication in either case should be deemed .to operate as an estoppel. We deem it sufficient to say, and from the record it plainly appears, that from the year 1870 to* the time of the institution of this suit in 1897, a period of upwards of twenty-six years, Alfred Richards first, and his tenants and representatives afterwards were and remained in the undisturbed and uninterrupted possession of the building which has been mentioned under the name of the Palace market and of the part of Lot 7 covered by that building; and that this possession was never broken by any of the numerous suits to which reference has been made. Now, under the testimony in this cause and for the purpose of this cause we must regard the triangular pieces of land here in dispute as, in contemplation of law, covered by the building mentioned, and as a necessary part of such building. It was so designed by the appellant himself when he planned the building and made this triangle the only place of access to the principal, if not the only, door of the building opening on the street, .and the only place of egress therefrom. The use of this triangle is necessary to the use of the building, and never was and is not now proper to be rised for any *71other purpose. As well might it be argued that a building, in which a well or open space is left in the center for light and air, does not cover such open space, as that a space, left for access to the main door of the building and which is necessary for such access, is not part of the building, in contemplation of law. It seems to us that this position is too plain to require either elucidation of .argument or citation of authorities.
If the appellant had by a voluntary conveyance transferred to Alfred Kichards the part of Lot 7 covered by the building, together with the building thereon, undoubtedly he could not be heard, either at common law or in equity, to deny that his deed comprised the principal, perhaps the only mode of access to the building. And while in a case, in which the transfer has been made by the processes of law against the appellant’s will, it might be proper to indulge for some purposes in less liberality of construction, certainly no such illiberality is to be sanctioned as would destroy or greatly impair the value of the transfer by the denial of the right of access to the property conveyed.
We are of opinion that the trial court did not err in its instruction to the jury to render a verdict for the defendant,' and that it would have been error to direct a verdict for the plaintiff.
It follows that the judgment of the Supreme Court of the District of Columbia in the premises should be affirmed, with costs. And it is so ordered.
A motion for a rehearing by the appellant, filed March 21, 1901, was overruled April 12, 1901.